Citation Nr: 1447936	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-13 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for colon cancer, claimed as due to exposure to tactical chemical herbicides and asbestos.

2.  Entitlement to service connection for chronic renal insufficiency, claimed as kidney disease due to exposure to tactical chemical herbicides.

3.  Entitlement to service connection for Type II diabetes mellitus, claimed as due to exposure to tactical chemical herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1963 to April 1967.  Thereafter, he served on active duty in the United States Coast Guard from September 1971 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) which, inter alia, denied the Veteran's claims of entitlement to service connection for colon cancer (claimed as due to exposure to tactical chemical herbicides and asbestos), chronic renal insufficiency (claimed as kidney disease due to exposure to tactical chemical herbicides), and Type II diabetes mellitus (claimed as due to exposure to tactical chemical herbicides).  

In a March 2014 videoconference hearing, the Veteran, accompanied by his representative, presented oral testimony in support of his claim before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for review and consideration.


FINDINGS OF FACT

1.  The Veteran has Type II diabetes mellitus, which is a disease recognized by the VA Secretary as being presumptively related to Vietnam War Era exposure to tactical chemical herbicides.

2.  The Veteran has colon cancer and chronic renal insufficiency, which are diseases that are not recognized by the VA Secretary as being presumptively related to Vietnam War Era exposure to tactical chemical herbicides.

3.  The Veteran served in the United States Navy (USN) during his period of active duty from April 1963 to April 1967, which included a shipboard assignment as a cryptographic machine operator aboard the naval vessel USS Oxford (AGTR-1), which was a communications and electronic signals surveillance ship deployed in the offshore waters of the Republic of Vietnam.

4.  The Veteran did not have sea service during his period of active duty from September 1971 to September 1975 in the United States Coast Guard (USCG).

5.  The Veteran had, at most, only minimal exposure to asbestos during active naval service as a cryptographic machine operator serving aboard ship.

6.  The Veteran does not have verified service or visitation within the territorial confines of the Republic of Vietnam (to include its interior waterways) during his period of Vietnam War Era active naval service. 

7.  The Veteran was not exposed to tactical chemical herbicides containing dioxin during active service.

8.  The objective clinical evidence does not establish onset of colon cancer during either of the Veteran's periods of active duty, or a definitive link between the Veteran's colon cancer and active duty.

9.  The objective clinical evidence does not establish onset of chronic renal insufficiency during either of the Veteran's periods of active duty, or a definitive link between the Veteran's chronic renal insufficiency and active duty.

10.  The objective clinical evidence does not establish onset of Type II diabetes mellitus during either of the Veteran's periods of active duty, or a definitive link between the Veteran's Type II diabetes mellitus and active duty.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred, nor is it presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Kidney disease, diagnosed as chronic renal insufficiency, was not incurred, nor is it presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  Type II diabetes mellitus was not incurred, nor is it presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1116, 1131, 1137  (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran's claim for VA compensation for the disabilities at issue was received by VA in November 2007.  Thereafter, he was notified via letters dated in December 2007, April 2008, June 2008, and May 2009 of the criteria for establishing service connection with respect to the specific claims decided herein and the applicable theories of service connection asserted by the claimant; the evidence required in this regard; and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and there was no defect in timing of notice as the letters predated the initial adjudication by the AOJ/RO in its rating decision of September 2009.  Nothing more was required.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A(a) (West 2002) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (West 2002) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Veteran's DD-214s, his complete service treatment and personnel records from his periods of active duty in the USN and USCG, and post-service VA clinical records dated 2005 - 2011 have been obtained and associated with the claims file.  The Board notes that in November 2010, the RO/AOJ ordered that all available personnel records pertaining to the Veteran's military service, including all travel orders, be obtained.  These were obtained and associated with his claims file in May 2011.  The Veteran has been afforded ample opportunity to submit evidence in support of his claim or otherwise notify the Board of any additional relevant evidence that is not presently associated with his claims file.  

The Veteran stated in written correspondence and at his March 2014 hearing that he was exposed to Agent Orange during his naval service aboard the naval communications and electronic signals surveillance ship USS Oxford (AGTR-1), which was operating off the shores of Vietnam while he was a member of its crew.  The Veteran states that he was transferred off this vessel on September 19, 1966, to assume new duties at the naval station in Norfolk, Virginia, and alleges that on this date he was taken ashore via ship's motor launch to Phu Quoc in the Republic of Vietnam, where he boarded a cargo flight to Saigon, whereupon he transferred to a commercial flight that returned him to the continental United States.  He assumed his new duty posting in Norfolk, Virginia, in October 1966.  He asserts that he was exposed to tactical chemical herbicides on his arrival in Phu Quoc, his flight to Saigon, and his layover in Saigon before boarding a flight back to the United States.  At his March 2014 hearing, he affirmed that none of his fellow servicemen whom he could recall serving with him in the USN could be found in order to provide a witness statement to this fact.  

To address the Veteran's factual assertions of exposure to asbestos and tactical chemical herbicides (colloquially known as "Agent Orange") in service, his complete service treatment and personnel records, from both his periods of active duty in the USN and USCG, were obtained by VA.  These provide sufficient evidence for the Board, as factfinder in this adjudication, to arrive at specific factual conclusions, based on its review of the record and on historical research by specialists at the AOJ working in cooperation with a coordinator from the Joint Services Records Research Center (JSRRC), regarding whether the Veteran's exposure to tactical chemical herbicides in service could be conceded.  

With regard to his October 2008 assertion that he was exposed to asbestos while serving aboard ship on the USS Oxford, VA factually determined that his shipboard asbestos exposure was only minimal, given that his personnel records establish that his military occupational specialty was as a cryptographic machine operator.  The Veteran was expressly requested by VA to present any medical evidence supporting his assertion that he had colon cancer due to in-service asbestos exposure, but he has not presented any such evidence.  In fact, during VA treatment in August 2006, when asked directly about his personal history of prior asbestos exposure, he reported only that he had been a member of an "asbestos crew" while incarcerated in prison, and that he wore protective gear during this exposure.

Lastly, the Veteran makes the assertion that the USS Oxford operated sufficiently proximate to the Vietnamese coastline so as to constitute de facto service in the Republic of Vietnam within the meaning of the governing regulations for presumed exposure to tactical chemical herbicides.  However, this argument is without merit as the controlling regulation in 38 C.F.R. § 3.307(a)(iii) (2014) and the controlling decision of the United States Court of Appeals for Veteran's Claims (Court) in the case of Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), has strictly defined service in the Republic of Vietnam to mean an actual, physical "foot-on-land" presence within the land boundaries of the country itself.  Furthermore, VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k clearly states that service aboard a ship that merely operated offshore along the Vietnam coast or anchored itself in an open deep-water harbor along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  As such, the Board does not have the discretion to liberally interpret the law and regulations so as to recognize the Veteran's shipboard service off the coast of Vietnam to constitute actual service within the territorial confines of the Republic of Vietnam to permit him the benefit of the regulatory presumptions that such service confers on claimants for VA benefits.             

The Veteran has been provided with ample opportunity to submit additional evidence in support of the claim up to the time when the case was received by the Board in March 2014.  Although he asserts that there remain outstanding military records that would show his transfer from sea duty aboard the USS Oxford to the Republic of Vietnam to board a commercial flight to the United States, the Board finds that the RO/AOJ has, in fact, undertaken all appropriate measures to obtain the Veteran's complete service treatment and personnel records and that as these records are comprehensive and complete, there is therefore no need for further evidentiary development in this regard.  Furthermore, the Board has searched the Veteran's claim file on the VBMS and Virtual VA electronic databases for any other additional medical records pertinent to his claims.

In a March 2014 videoconference hearing, the Veteran, accompanied by his representative, presented oral testimony in support of his claim before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the March 2014 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claims of entitlement to service connection for colon cancer, kidney disease, and diabetes mellitus, to include as due to Agent Orange exposure in service.  See transcript of March 27, 2014 Travel Board hearing.  Specific questions were posed to him with regard to his purported history of visitation to the Republic of Vietnam,  Thus, the Veterans Law Judge presiding over the March 2014 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.

Although the Veteran was not provided with VA examinations addressing his claims for service connection for colon cancer, kidney disease, and diabetes mellitus, this deficit does not render the existing record unusable for purposes of adjudicating these claims on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of examinations addressing these specific matters on appeal is not prejudicial to the Veteran's claims as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA medical records presently associated with the claims file provide sufficient evidence to decide the issue and so a VA examination is therefore not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the competent evidence does not establish an in-service event, injury, or disease relating his current colon cancer, renal insufficiency, and Type II diabetes mellitus to either of his periods of active service.  The second and third elements of the McLendon test have not been met.  The outcome of this matter also largely hinges on the question of whether the Veteran was exposed to asbestos and herbicide agents.  Such is a factual question that a VA examiner cannot answer.  The absence of medical examinations addressing the claims at issue in the present case does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes that the existing clinical evidence of record is sufficient to decide the claims on appeal, such that remanding the case for an examination to address these matters would be an unnecessary expenditure of VA resources.

Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2014).


	(CONTINUED ON NEXT PAGE)



Factual background and analysis.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as diabetes mellitus, chronic renal insufficiency as a renal disease, and colon cancer as a malignant tumor, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); renal insufficiency, diabetes mellitus, and colon cancer as malignant tumor each qualify as a chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Board first addresses the Veteran's assertion that he was exposed to dioxin-based chemical herbicides (Agent Orange) during his period of active duty during the Vietnam War Era.  Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii) (2014); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If such exposure to chemical herbicides is established, certain diseases, including Type II diabetes mellitus, are presumed to be due to chemical herbicide exposure.  (Colon cancer and chronic renal insufficiency are not diseases that have been recognized by the applicable regulations as being presumptively linked to Agent Orange exposure.)  38 C.F.R. § 3.309(e) (2014). 

The Veteran's DD-214s and his service treatment and personnel records do not demonstrate that he had ever served or had visitation in the Republic of Vietnam during his period of active naval duty from April 1963 to April 1967.  He served sea duty in the United States Navy aboard his assigned vessel, the naval communications and electronic signals surveillance ship USS Oxford (AGTR-1), during this vessel's deployment in the waters offshore from Vietnam in 1965 - 1966.  His service personnel records reflect that he was authorized to wear the Vietnam Service Medal in recognition of his presence aboard the USS Oxford when this vessel operated in Vietnamese coastal waters designated by the Secretary of the Navy as the Vietnam Combat Zone.  

The Veteran was approved for transfer from the USS Oxford on September 19, 1966, and that his records thereafter reflect that he assumed a new duty posting in Norfolk, Virginia, in October 1966.  However, there is no indication in his personnel file or his medical records that he ever had opportunity to personally visit and set foot on land within the territorial confines or inland waterways of the Republic of Vietnam.  There are likewise no official military travel orders supporting his assertion that he arrived via boat at Phu Quoc, Vietnam, whereupon he boarded a cargo plane from Phu Quoc to Saigon, Vietnam, and then boarded a commercial flight that returned him to the continental United States.  

Research of the command history of the USS Oxford (AGTR-1), which was conducted by the JSRRC in June 2010, shows that this vessel conducted motor whaleboat operations while anchored off the coast of Vietnam during the period on which the Veteran served aboard her.  However, the deck logs of the USS Oxford  do not show that there were any port visitations or shipboard personnel visiting the Republic of Vietnam during this period.  In short, the command history of the USS Oxford (AGTR-1) and the Veteran's service treatment and personnel records contradict the Veteran's allegation that he was sent ashore to Vietnam after September 19, 1966, to board aircraft that would ultimately transport him back to the continental United States.

The Veteran had a second period of active duty in the USCG, from September 1971 to September 1975.  His DD-214 and personnel records for this period clearly demonstrate that his service was entirely based in the continental United States and that he was never deployed on sea duty, much less sent to serve in in the Republic of Vietnam.  No exposure to Agent Orange is indicated for this second period of military service.

As previously stated, the Veteran's extensive service treatment and personnel records pertaining to his active duty naval service contain no indication whatsoever that he had occasion to actually visit the Republic of Vietnam.  The American military services have both a well-established bureaucratic records-keeping infrastructure and a vested interest in knowing and recording the locations where their uniformed servicepersons are posted in the furtherance of their duties in the defense of the nation.  As the claimant's individual service records appear to be quite comprehensive and complete, the Board finds that the absence of any notation in the Veteran's service records showing visitation in the Republic of Vietnam contradicts his account of having actually had "foot-on-land" service in Vietnam while in transit to his duty posting in the continental United States following his transfer from the USS Oxford.  

The Veteran asserts that the time between his date of transfer off the USS Oxford on September 19, 1966, and the recorded notation of the start of his subsequent posting in Norfolk, Virginia, in October 1966, represents a space in the record that is accounted for by his travel to the continental United States via a flight originating from Vietnam.  This assertion is not objectively substantiated by the historical record, given the absence of any travel reports or orders pertinent to this brief period showing that he arrived to the continental United States by way of Vietnam.  The naval personnel records are deemed to be highly probative evidence because they were generated with the specific view of recording the events they describe.  In this respect, they are akin to official records, which generally enjoy a high degree of probative value in the law.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

The Veteran's statements regard his visitation to the Republic of Vietnam are therefore deemed to be lacking in credibility and thusly insufficient, in and of themselves, to establish his physical presence in Vietnam during his period of active naval service.  Indeed, as a factual matter, the Board also finds that it is highly unlikely, under the facts of this case, that an event as significant as a member of a United States Navy vessel's crew, particularly one who presumably possesses a high security clearance due to his duties as a cryptographic machine operator, being ordered ashore in a combatant foreign nation during a period of war, would not be recorded in the individual crewman's personnel records.  

As a matter of historical record, the Veteran's assigned vessel, the USS Oxford  (AGTR-1), never docked at Vietnam during the time he served aboard her and only operated in the open ocean off the coast of Vietnam.  Great deference and probative weight is given to the research of the JSRRC, which stated in its June 2010 report that the command history of this vessel does not indicate that any of its crew were sent ashore to the Republic of Vietnam during the period when the Veteran was part of her shipboard complement.  Therefore, the Board cannot concede that the Veteran was exposed to tactical chemical herbicides during active duty on the basis of actual and demonstrated military service in the Republic of Vietnam within the meaning of 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.   

In view of the above discussion of the facts, the Board will not concede that the Veteran was exposed during service to dioxin-based chemical herbicides that are presumptively linked to diabetes mellitus.  Notwithstanding his non-credible testimony to the contrary, the Veteran did not ever serve in or visit the Republic of Vietnam during active duty, such that his exposure to dioxin-based chemical herbicides can be presumed.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2014).  Therefore, he is not entitled to any of the chemical herbicide presumptions provided by 38 U.S.C.A. § 1116 West 2002) and 38 C.F.R. §§ 3.307, 3.309 (2014).

Consideration is also given to the Veteran's assertion that he was exposed to asbestos during USN service.  He alleges that he was exposed to asbestos during shipboard service aboard the USS Oxford.  However, the Board cannot concede any such exposure as his personnel file shows that he served aboard ship as a cryptographic machine operator and, as such, his probability of exposure to asbestos is deemed to have been minimal, per charts created by VA to determine likelihood of asbestos exposure based on USN job titles.  Furthermore, not only has the Veteran not asserted any exposure to asbestos during his second period of active duty in the USCG, his Coast Guard service was exclusively land-based and therefore shipboard asbestos exposure is not indicated.  In any case, the post-service clinical records indicate that he was exposed to asbestos during a period of incarceration, when he was assigned to be part of a prison crew tasked with handling asbestos and accordingly provided with protective gear.  (See August 28, 2006 VA treatment note; see also August 26, 2005 VA treatment note reflecting that the Veteran served an 8-year sentence in state prison.)  As this event is clearly after his period of active duty, his in-service exposure to asbestos is not conceded and therefore no further discussion of service connection based on a theory of in-service asbestos exposure is necessary. 

The Board will now discuss the merits of the Veteran's claim on the basis of theories of service connection other than exposure to asbestos or the presumption provided under 38 C.F.R. § 3.309(e) regarding exposure to Agent Orange.  Firstly, the Board notes that the Veteran is not service connected at the present time for any disabilities.  As such, the Board needs not discuss the merits of the Veteran's claim for service connection on the basis of his claimed diseases being secondary, proximately, or etiologically due to a service-connected disability.  38 C.F.R. § 3.310(a), (b) (2014).

The Veteran's service treatment records relating to his periods of active duty from April 1963 to April 1967, and from September 1971 to September 1975, all show that his digestive system, abdomen and viscera, genitourinary system, and endocrine system were clinically normal throughout the entirety of both periods of active duty.  Laboratory tests performed during each period of service consistently revealed no abnormal levels of sugar or albumin in the Veteran's urine.  No diagnosis of chronic intestinal disease, kidney disease, or pancreatic disease, much less a clinical finding of colon cancer, chronic renal insufficiency, or diabetes mellitus was presented in the service treatment records.  The Veteran does not argue the contrary.

Post-service medical records do not indicate that colon cancer, chronic renal insufficiency, or Type II diabetes mellitus were clinically manifest to a compensable degree within one year following the Veteran's separation from his second and final period of active duty in September 1975, such that service connection could be awarded on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(a) (2014).  The post-service VA medical records show that the earliest recorded diagnosis of colon cancer is demonstrated in a VA medical report dated in November 2005, over 30 years after his separation from service, in which he was diagnosed with Stage 3 colon cancer, which was ultimately treated with surgery for a left hemicolectomy to excise the carcinoma.  The earliest recorded diagnosis of chronic kidney disease was presented in August 2005, over 30 years following service, when he was diagnosed with kidney failure and chronic renal insufficiency of unclear etiology, but possibly secondary to hypertension first demonstrated earlier in 2005.  The earliest recorded diagnosis of Type II diabetes mellitus was presented in August 2006 as pre-diabetes hyperglycemia, based on laboratory test results obtained in July 2006.  Shortly thereafter, a firm diagnosis of Type II diabetes mellitus was presented in the clinical record, for which the Veteran was prescribed medication.  

The medical records are essentially devoid of any objective clinical opinion associating the Veteran's colon cancer, chronic renal insufficiency, and Type II diabetes mellitus with his two periods of active duty.  The claimed diseases at issue were not clinically present until over three decades following his most recent period of military service.  There is no indication of ongoing pertinent medical treatment for problems relating to the lower gastrointestinal tract of the Veteran's digestive system and/or his genitourinary, renal, and endocrine systems during the period following his separation from service in September 1975 and the first diagnoses of colon cancer, chronic renal insufficiency, and Type II diabetes mellitus in 2005 - 2006.  Generally, a lengthy period without medical treatment of a claimed disability is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  Service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Thusly, in view of the foregoing discussion, the Board concludes that the evidence is against the Veteran's claims of entitlement to service connection for colon cancer, chronic renal insufficiency, and Type II diabetes mellitus on a direct basis, presumptive basis (manifest to a compensable degree within one year following service separation), or based on continuity of symptomatology.   

To the extent that the Veteran attempts to relate his colon cancer, chronic renal insufficiency, and Type II diabetes mellitus to his periods of active service, based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  His service personnel records and his oral testimony reflect that his military duties were non-medical and his post-service records show that was employed as a carpenter.  (See VA treatment noted dated August 26, 2005.)  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the etiological relationship of colon cancer, chronic renal insufficiency, and Type II diabetes mellitus to his military service and the actual time of onset of these diseases fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking his claimed diseases to his periods of active duty.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal diseases, such as colon cancer, chronic renal insufficiency, and Type II diabetes mellitus).

In view of the foregoing discussion, the Board must deny the Veteran's appeal for service connection for colon cancer, chronic renal insufficiency, and Type II diabetes mellitus as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of these claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for colon cancer is denied.

Service connection for chronic renal insufficiency, claimed as kidney disease, is denied.

Service connection for Type II diabetes mellitus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


